UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6375



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JAMES RODNEY SMITH, a/k/a Lump,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Fayetteville.     Malcolm J. Howard,
District Judge. (CR-94-65-H, CA-96-849-5-H)


Submitted:   November 20, 1997         Decided:     December 11, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Rodney Smith, Appellant Pro Se. John Howarth Bennett, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny Appellant's motion

for appointment of counsel, deny a certificate of appealability,
and dismiss the appeal on the reasoning of the district court.

United States v. Smith, Nos. CR-94-65-H, CA-96-849-5-H (E.D.N.C.
Feb. 13, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2